DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Korte et al. (Korte), Pub. No.  2016/0294901. 

As to claim 1, Korte teaches the invention as claimed, including a method, comprising: 

providing, by the virtual controller, the feed booking request to a scheduling controller (Korte; paragraph [0031]); 
detecting an activation of a streaming device to initiate a scheduled feed corresponding to the feed booking request (Korte; paragraph [0037]); 
responsive to the activation of the streaming device, analyzing the scheduled feed produced based on current settings of the streaming device (Korte; paragraphs [0037; 0039]); and 
dynamically adjusting, by the virtual controller, the current settings based on the analysis of the scheduled feed (Korte; paragraphs [0032; 0037]).  

As to claims 2-4, Korte teaches checking the feed booking request against an existing feed schedule on a remote storage; monitoring a status of at least one streaming device; analyzing a feed produced by the at least one streaming device upon a detection of an activation of the at least one streaming device (Korte; paragraphs [0044-0045]).  

As to claims 5-7, Korte teaches acquiring a remote control of the streaming device; analyzing a feed produced based on the adjusted current settings; modifying the adjusted current settings based on the analysis of the feed produced based on the adjusted current settings (Korte; paragraphs [0044-0045]).

Claims 8-20 have similar limitations as claims 1-7; therefore, they are rejected under the same rationale.

In the remarks, applicant argued in substance that

	As to point (A), Korte teaches a system can allocate bandwidth to a video feed at a specified time in the future on a particular circuit. In addition, data services and video feeds are adjusted on the particular circuit based on quality of service settings in network devices. Moreover, After the video feeds are delivered at the specified times, the reserved resources are released (Korte; paragraphs [0032; 0037]).  
	
Limitations that are argued by applicant but are not in claimed language are not being considered by Examiner.

Applicant's arguments filed on 07/12/2022 have been fully considered but they are not deemed to be persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  

	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Le H Luu/
Primary Examiner, Art Unit 2448